Attorney’s Docket Number: 884.522US7
Filing Date: 1/30/2017
Applicant(s): Datta et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 2/7/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 18, mailed on 10/5/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. 
RCE Submission Status
The amendment filed as an RCE submission on 2/7/2022  in reply to the Office action in paper no. 18 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-17.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagida (US 2001/0042918) in view of Casson (US 5349500), Marlin (US 6429046), Homma (US 6569752) and Mis (US 5767010).

Regarding claim 1, Yanagida (see, e.g., fig. 1) shows most aspects of the instant invention including a ball-limiting metallurgy (BLM) stack comprising:
A copper (Cu) pad 12a recessed within a surface of a semiconductor structure 10
A metal (Ti) containing layer 20a disposed on the pad
A solder bump 26 disposed on the metal-containing layer
wherein the lowermost portion of the bump 26 is located above and spaced apart from the metal-containing layer 20a.
Although Yanagida shows most aspects of the instant invention, he fails to teach a Cu stud on the metal-containing layer and a reflow step to form the bump, wherein the bump at least partially covers the sides of the stud.
Casson teaches using a reflow step to form stronger solder bump connections (see, e.g., col.15/ll.11-15, 26-31).  Casson (see, e.g., fig. 2D) also teaches forming a Cu stud 25 on and spaced apart from a metal-containing layer 23 such that the bump is on the stud.  Like Casson, Marlin teaches a step of reflowing a solder bump and uses a Cu stud 308 to support a bump covering the sides of the stud (see, e.g., fig. 3 and col.2/l.56).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to form a Cu stud and use a reflow step to form the solder bump of Yanagida, as suggested by Casson and Marlin, to form stronger bump connections and provide support for the bump.
Regarding claims 1 and 7, the prior art shows all claimed elements recited int the claims except for the concave top surface of the stud.  However, all claimed elements shown in the prior art would continue to operate in the same manner.  Specifically, the stud of Casson and Marlin would still provide support to the solder bump of Yanagida regardless of the shape of its top surface.  Accordingly, the claimed concave surface, absent any criticality, is only considered to be an obvious modification of the stud surface of Casson and Marlin.  This is also in accordance with the courts, which have held that a change in shape or configuration, without any criticality, is within the level of skill in the art.  In any event, Homma (see, e.g., fig. 6: stud 7) and Mis (see e.g., fig. 6: stud 34) both show that studs having concave top surfaces are used and known in the art.  Homma and Mis are evidence that the particular shape claimed by the applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art would have found obvious to provide using routine experimentation based on its suitability for the intended use of the invention.  See In re Dailey, 149 USPQ 47 (CCPA1976).  
Regarding claims 2 and 9, Yanagida (see, e.g., par.0054) teaches that the bump 26 includes tin (Sn) and lead (Pb).
Regarding claims 3 and 10, Casson (see, e.g., fig. 5B) teaches that the stack includes an intermetallic region 52 at an interface between the stud 51 and the bump 53.
Regarding claims 4 and 8,  Yanagida (see, e.g., fig. 1) and Casson (see, e.g., fig. 2D) both show a Cu layer  24 on the metal-containing layer.  Casson further shows that the Cu layer 24 is between the metal-containing layer 23 and the stud 25.
Regarding claim 5, Yanagida (see, e.g., par. 0043) and Casson (see, e.g., col.7/l.37) both show that the metal-containing layer includes titanium (Ti).
Regarding claim 6, Casson (see, e.g., col.7/ll.37) and Marlin (see, e.g., col.1/l.63) both teach that the metal-containing layer includes an alloy of Ti and tungsten (W).
Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagida/Casson/Marlin/Homma/Mis in view of Hikita (US 6133637).

Regarding claim 11, see the comments stated above in paragraphs 7-11 with respect to claims 1 and 7, which are considered to be repeated here.  Yanagida, however, fails to show a flip chip coupled to the structure.  Hikita (see, e.g., col.5/ll.45-50), on the other hand, teaches that flip chips have their circuit elements protected when coupled to another structure.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have a flip chip coupled to the bump of Yanagida, as suggested by Hikita, to protect the chip circuitry.
Regarding claims 12, and 13, Hikita (see, e.g., fig. 1) shows the structure 14 and the flip chip 16 including a chip-scale package.
Regarding claim 14,  Yanagida (see, e.g., fig. 1) and Casson (see, e.g., fig. 2D) both show a Cu layer  24 on the metal-containing layer.  Casson further shows that the Cu layer 24 is between the metal-containing layer 23 and the stud 25.
Regarding claim 15, Yanagida (see, e.g., par.0054) shows that the bump includes Sn and Pb.
Regarding claim 16, Casson (see, e.g., fig. 5B) teaches that the stack includes an intermetallic region 52 at an interface between the stud 51 and the bump 53.
Regarding claim 17, Casson (see, e.g., col.7/ll.37) and Marlin (see, e.g., col.1/l.63) both teach that the metal-containing layer includes an alloy of Ti and tungsten (W).
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public  PAIR.   Status  information for  unpublished  applications  is  available  through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
MDP/mdp
November 15, 2019